Order, Supreme Court, New York County (Richard F. Braun, J.), entered December 1, 2010, which, to the extent appealed from as limited by the briefs, granted the cross motion of defendants Manhattan Skyline Management Corporation, 450 Village Company, L.E and 450 Village Company, LLC (collectively 450) for summary judgment declaring that plaintiffs are not the lawful rent-stabilized tenants of the subject unit, and denied plaintiffs’ motion for a declaration that they are the lawful tenants of record and to strike a number of 450’s affirmative defenses, unanimously affirmed, without costs.
The record establishes that plaintiffs are not entitled to become the recognized rent-stabilized tenants of the subject apartment. It is undisputed that when plaintiff subtenants initially took possession in 2004, the legal monthly rent exceeded $2,000. Accordingly, upon vacatur of the apartment by the registered tenant, plaintiffs were only entitled to receive a deregulated lease (see Administrative Code of City of NY § 26-504.2 [a]; see also Matter of 450-452 E. 81st St., LLC v New York State Div. of Hous. & Community Renewal, 70 AD3d 489, 490 [2010]). Concur — Andrias, J.P., Friedman, Sweeny, Renwick and Román, JJ.